 Case 1:21-cv-00221-HYJ-PJG ECF No. 4, PageID.25 Filed 08/04/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

STEVEN DESHONN-LAMARR
CAMPBELL,
                                                     Case No. 1:21-cv-221
                      Plaintiff,
                                                     Hon. Hala Y. Jarbou
v.

UNKNOWN MILLER, et al.,

                      Defendants.
____________________________/

                                           OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Miller, Sipka, & Unknown Parties ##1–4 and 6. The Court will also dismiss, for failure

to state a claim, Plaintiff’s due process claim against the remaining Defendants.
 Case 1:21-cv-00221-HYJ-PJG ECF No. 4, PageID.26 Filed 08/04/21 Page 2 of 16




                                            Discussion

I.     Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Bellamy Creek Correctional Facility (IBC) in Ionia, Ionia County, Michigan. The

events about which he complains, however, occurred at the Carson City Correctional Facility

(DRF) in Carson City, Montcalm County, Michigan. Plaintiff sues the following DRF officials:

Correctional Officers Unknown Miller and Unknown Sipka; Segregation Sergeant Unknown

Leonard; Unit 12 Yard Officer Unknown Tenhov; an unknown segregation-unit assistant resident

unit supervisor/prisoner counselor (ARUS/PC) (Unknown Party #1); an unknown segregation-unit

resident unit manager (RUM) (Unknown Party #2); four unknown Unit 500 officers (Unknown

Parties ##3–6); an unknown segregation-unit nurse (Unknown Party #7); and an unknown

medication-line nurse (Unknown Party #8).

               According to the complaint, on November 6, 2019, following his food-service shift,

Plaintiff exchanged apparently angry words with prisoner John Cargle about an unknown subject.

Unit 1200 Officer Robinson (not a defendant) noticed the exchange and stopped Plaintiff to ask

what had happened. Plaintiff apparently explained, though he does not allege what he said.

               The following morning, Plaintiff reported to food service for his shift on the

breakfast line. When prisoner Cargle came through the food-service line, he gave Plaintiff a

menacing look, causing Plaintiff to back away in concern. Later, when Plaintiff was serving lunch,

prisoner Cargle again gave him a determined and threatening look. Plaintiff avoided going into

the dining area while Cargle was present.

               At some point, prisoner Cargle handed a note to Plaintiff, which stated that

“Swish,” Plaintiff’s nickname, needed “to pay $25.00 or get beat up.” (Compl., ECF No. 1,

PageID.5.) Defendant Miller saw Cargle pass the note. Plaintiff presumably passed the note to

                                                2
 Case 1:21-cv-00221-HYJ-PJG ECF No. 4, PageID.27 Filed 08/04/21 Page 3 of 16




prisoner Mitchell because Miller stopped Mitchell, took the note and read it, and then discussed

the contents of the note with Defendant Sipka. Defendant Sipka questioned other food-service

workers, including Plaintiff and prisoners Brown and Mitchell, to find out what was going on.

Defendant Sipka informed Plaintiff that there was a credible threat against him, based on the note

and the interviews. Plaintiff informed Sipka that he was in fear for his safety, based on Cargle’s

statements the preceding evening. Sipka responded that Cargle was on the ride-out list, so

everything should be alright. Defendant Sipka ordered Plaintiff to return to his cell while

commissary orders were passed out and while A-Lower Unit (Cargle’s unit) was on yard. During

A-Lower Unit’s yard period, prisoner Cargle was taken to segregation on a misconduct charge for

threatening behavior toward Plaintiff.

               Shortly after he was sent to segregation, Defendant Cargle was approved to be

moved to Unit 500 and placed on non-bond status, pending his hearing on the misconduct charge.

According to Plaintiff, a prisoner housed in general population who is on non-bond status is

restricted to his cell, is not permitted call-outs other than to the medical unit or a court, and must

be escorted by an officer whenever he leaves his cell. Plaintiff alleges that such transfers from

segregation to general population with non-bond status frequently occur if segregation is

overcrowded.

               On November 8, 2019, Plaintiff served breakfast and was cleaning up prior to

returning to his cell. Prisoner Cargle’s cell was opened because he was “inadvertently given a

call-out for al-[I]slam Sunni service.” (Id., PageID.6.) Cargle was permitted to leave his cell

unaccompanied by an officer. Cargle left Unit 500’s yard gate and entered Unit 1200’s small yard

without his identification and call-out being checked by Defendant Tenhov. Plaintiff was still

speaking with another inmate about food service. Cargle attacked Plaintiff from behind and struck



                                                  3
 Case 1:21-cv-00221-HYJ-PJG ECF No. 4, PageID.28 Filed 08/04/21 Page 4 of 16




him several times in the face, neck, head, and body. Cargle then slammed Plaintiff on his head.

Plaintiff alleges that Defendant Tenhov “intentionally delayed his response to this assault and had

already separated Cargle and Plaintiff and fired his ta[s]er, striking Plaintiff in the shoulder forcing

the Plaintiff to hit his head on the hard surface.” (Id.)

                Once Plaintiff arrived in segregation, Defendant Leonard refused Plaintiff medical

assistance, despite Plaintiff’s complaints that he had symptoms of concussion. Leonard also

removed the taser prongs from Plaintiff’s shoulder, despite prison policy requiring that the prongs

be removed by trained medical staff. Nurse Unknown Party #7 came to segregation sometime

later, but she refused to provide any treatment for the hole in Plaintiff’s lip, his swollen eye, or the

lump on his head.

                Later that evening, Plaintiff complained to Defendant Unit 1200 Officer Unknown

Party #5 that he was throwing up, was dizzy every time he lifted his head or moved, was losing

his balance, and his ears were ringing. Defendant Unknown Party #5 told Plaintiff to quit trying

to stand up and go to sleep, stating that Plaintiff would feel better in the morning. Plaintiff

responded that he believed he had a concussion and knew that falling asleep was not recommended

when you had a concussion. Unknown Party #5 refused to call health care and walked away.

                During the next medication-distribution period, Plaintiff told Defendant Unknown

Party #8, the medication nurse, that he believed he had a concussion, and he explained his

symptoms. She responded by giving him ice and telling him to return to his unit.

                Plaintiff allegedly continued to complain about his concussion symptoms, but he

was ignored. He filed grievances. When Plaintiff later was transferred to IBC, medical staff

attended to his complaints about a concussion, providing medication to help with Plaintiff’s

chronic headaches and dizziness.



                                                   4
 Case 1:21-cv-00221-HYJ-PJG ECF No. 4, PageID.29 Filed 08/04/21 Page 5 of 16




               Plaintiff broadly alleges that various Defendants violated prison policy in the

performance of their duties. Plaintiff also alleges that all Defendants violated his rights under the

Eighth Amendment. Specifically, he alleges that Defendants Miller, Sipka, and Unknown Parties

##1 and 2 violated his Eighth Amendment rights when they allowed Cargle to be released from

segregation to general population, non-bond status. In addition, Plaintiff argues that Correctional

Officers Unknown Parties ##3, 4, and 6 demonstrated deliberate indifference to his safety when

they allowed Cargle to be called out for services while on non-bond status. Plaintiff also alleges

that Defendant Tenhov’s inattention to Cargle allowed the assault to take place, that Tenhov

delayed responding to the assault, and that Tenhov used unreasonable force when he tased Plaintiff

after Plaintiff and Cargle had already been separated. Plaintiff also contends that Defendant

Leonard demonstrated deliberate indifference to Plaintiff’s health and safety when he denied

Plaintiff appropriate medical attention after the assault.       Similarly, Plaintiff complains that

Defendants Leonard and Correctional Officer Unknown Party #5 demonstrated deliberate

indifference by refusing to call health care, despite knowing that Plaintiff both was hit in the head

and struck his head on the ground, and despite being made aware that Plaintiff had significant

symptoms of concussion. Finally, Plaintiff claims that Defendant Nurses Unknown Parties ##7–

8 demonstrated deliberate indifference to his serious medical needs when they provided no

treatment for his concussion symptoms.

               Plaintiff seeks declaratory and injunctive relief, together with compensatory and

punitive damages.

II.    Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While
                                                  5
 Case 1:21-cv-00221-HYJ-PJG ECF No. 4, PageID.30 Filed 08/04/21 Page 6 of 16




a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).




                                                   6
 Case 1:21-cv-00221-HYJ-PJG ECF No. 4, PageID.31 Filed 08/04/21 Page 7 of 16




III.   Policy Violations—Due Process

               At several points in his complaint, Plaintiff alleges or suggests that Defendants, in

taking or failing to take the actions alleged, violated prison policies. Arguably, Plaintiff intends

to raise a due process claim.

               To the extent Plaintiff invokes prison policy, he fails to allege a § 1983 claim.

Claims under § 1983 can only be brought for “deprivations of rights secured by the Constitution

and laws of the United States.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 924 (1982). Section

1983 does not provide redress for a violation of a state law. Pyles v. Raisor, 60 F.3d 1211, 1215

(6th Cir. 1995); Sweeton v. Brown, 27 F.3d 1162, 1166 (6th Cir. 1994); see also Laney v. Farley,

501 F.3d 577, 580–81 & n.2 (6th Cir. 2007).

               Moreover, to demonstrate a violation of procedural due process, a plaintiff must

prove the following elements: (1) a life, liberty, or property interest requiring protection under the

Due Process Clause, and (2) a deprivation of that interest (3) without adequate process. Women’s

Med. Prof’l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir. 2006). “Without a protected liberty or

property interest, there can be no federal procedural due process claim.” Experimental Holdings,

Inc. v. Farris, 503 F.3d 514, 519 (6th Cir. 2007) (citing Bd. of Regents of State Colleges v. Roth,

408 U.S. 564, 579 (1972)). Courts routinely have recognized that a prisoner does not enjoy any

federally protected liberty or property interest in state procedure. See Olim v. Wakinekona, 461

U.S. 238, 250 (1983); Laney v. Farley, 501 F.3d 577, 581 n.2 (6th Cir. 2007); Brody v. City of

Mason, 250 F.3d 432, 437 (6th Cir. 2001); Sweeton, 27 F.3d at 1164; Smith v. Freland, 954 F.2d

343, 347–48 (6th Cir. 1992); Barber v. City of Salem, 953 F.2d 232, 240 (6th Cir. 1992).

               Plaintiff’s allegations that multiple Defendants violated prison policy therefore fail

to raise a cognizable § 1983 claim.



                                                  7
 Case 1:21-cv-00221-HYJ-PJG ECF No. 4, PageID.32 Filed 08/04/21 Page 8 of 16




IV.    Eighth Amendment

               Plaintiff alleges a variety of Eighth Amendment claims against Defendants. First,

Plaintiff alleges that Defendants Miller and Sipka demonstrated deliberate indifference to the

substantial risk that Plaintiff would be assaulted by prisoner Cargle, when they allowed Cargle to

be released from segregation on non-bond status. Second, Plaintiff complains that Correctional

Officers Unknown Parties ##3, 4, and 6 demonstrated deliberate indifference to his safety when

they allowed Cargle to be called out for religious services while he was on non-bond status. Third,

Plaintiff states that Defendant Tenhov demonstrated deliberate indifference by intentionally

delaying intervention in Cargle’s assault or by being inattentive to the assault taking place and

thereafter by using unreasonable force when he tased Plaintiff after Plaintiff and Cargle had already

been separated. Fourth, Plaintiff complains that Defendant Correctional Officer Unknown Party

#5 demonstrated deliberate indifference by refusing to call for medical care, despite knowing that

Plaintiff both was hit in the head and struck his head on the ground and knowing that Plaintiff was

experiencing symptoms of concussion. Fifth, Plaintiff claims that Defendant Nurses Unknown

Parties ##7–8 demonstrated deliberate indifference to his serious medical needs when they

provided no treatment for his concussion.

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous,” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345–

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600–01 (6th Cir. 1998). The Eighth Amendment is only concerned with
                                                 8
 Case 1:21-cv-00221-HYJ-PJG ECF No. 4, PageID.33 Filed 08/04/21 Page 9 of 16




“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954. “Routine

discomfort is ‘part of the penalty that criminal offenders pay for their offenses against society.’”

Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Rhodes, 452 U.S. at 347). As a consequence,

“extreme deprivations are required to make out a conditions-of-confinement claim.” Id.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479–80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions-of-confinement claims)). The deliberate-

indifference standard includes both objective and subjective components. Farmer, 511 U.S. at

834; Helling, 509 U.S. at 35–37. To satisfy the objective prong, an inmate must show “that he is

incarcerated under conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 834.

Under the subjective prong, an official must “know[] of and disregard[] an excessive risk to inmate

health or safety.” Id. at 837. “[I]t is enough that the official acted or failed to act despite his

knowledge of a substantial risk of serious harm.” Id. at 842. “It is, indeed, fair to say that acting

or failing to act with deliberate indifference to a substantial risk of serious harm to a prisoner is

the equivalent of recklessly disregarding that risk.” Id. at 836. “[P]rison officials who actually

knew of a substantial risk to inmate health or safety may be found free from liability if they

responded reasonably to the risk, even if the harm ultimately was not averted.” Id. at 844.



                                                  9
Case 1:21-cv-00221-HYJ-PJG ECF No. 4, PageID.34 Filed 08/04/21 Page 10 of 16




       A.      Defendants Miller, Sipka, & Unknown Parties ##1 & 2

               Plaintiff alleges that Defendants Miller, Sipka, and Unknown Parties ##1 and 2

demonstrated deliberate indifference to the substantial risk that Plaintiff would be assaulted by

prisoner Cargle, when they allowed Cargle to be released from segregation on non-bond status.

               In its prohibition of “cruel and unusual punishments,” the Eighth Amendment

places restraints on prison officials, directing that they may not use excessive physical force against

prisoners and must also “take reasonable measures to guarantee the safety of the inmates.”

Farmer, 511 U.S. at 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526–27 (1984)). To

establish liability under the Eighth Amendment for a claim based on a failure to prevent harm to a

prisoner, a plaintiff must show that the prison official acted with “deliberate indifference” to a

substantial risk of serious harm facing the plaintiff. Farmer, 511 U.S. at 834; Helling v. McKinney,

509 U.S. 25, 32 (1993); Bishop v. Hackel, 636 F.3d 757, 766–67 (6th Cir. 2011); Curry v. Scott,

249 F.3d 493, 506 (6th Cir. 2001); Woods v. Lecureux, 110 F.3d 1215, 1222 (6th Cir. 1997); Street

v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996); Taylor v. Mich. Dep’t of Corr. 69 F.3d

76, 79 (6th Cir. 1995). Deliberate indifference is a higher standard than negligence and requires

that “the official knows of and disregards an excessive risk to inmate health or safety; the official

must both be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 837; see also

Bishop, 636 F.3d at 766–67.

               Plaintiff’s allegations against Defendants Miller, Sipka, and Unknown Parties ##1

and 2 fall short of demonstrating deliberate indifference. While Defendants may have been aware

that Cargle possibly intended to assault Plaintiff, they had no reason to anticipate that placing

Cargle on non-bond status in the general-population unit—where he was required to remain in his

cell and could only leave the cell when accompanied by an officer—would place Plaintiff at risk
                                                  10
Case 1:21-cv-00221-HYJ-PJG ECF No. 4, PageID.35 Filed 08/04/21 Page 11 of 16




from Cargle. Given their knowledge of the conditions set for non-bond status, Defendants’

decision to transfer Plaintiff unquestionably was reasonable. Farmer, 511 U.S. at 844 (recognizing

that, even if an official knows of a substantial risk, he is not liable if he acts reasonably in response

to that risk). Further, even if Plaintiff alleged facts suggesting that Defendants could have

anticipated a lapse in non-bond restrictions, Plaintiff’s allegations would support, at best, a

negligence claim. Allegations of negligence fall short of the deliberate indifference required to

state an Eighth Amendment claim.          See Farmer, 511 U.S. at 835 (holding that an Eighth

Amendment violation requires a “state of mind more blameworthy than negligence”).

                Accordingly, Plaintiff’s complaint against Defendants Miller, Sipka, and Unknown

Parties ##1 and 2 will be dismissed with prejudice for failure to state an Eighth Amendment claim.

        B.      Unknown Defendant Correctional Officers (Unknown Parties ##3, 4, and 6)

                Plaintiff alleges that unknown Defendant Correctional Officers (Unknown Parties

##3, 4, and 6) demonstrated deliberate indifference to Plaintiff’s safety when they allowed Cargle

to be released from his non-bond housing for a religious service, in violation of the protocols

applicable to non-bond status.

                As previously discussed, Plaintiff’s allegations against Defendant Unknown Parties

##3, 4, and 6 fall well short of demonstrating deliberate indifference. Plaintiff alleges nothing

more than a simple mistake by the unknown correctional officers. He fails to allege that, at the

time they acted, Defendants were both aware of the risk to Plaintiff and consciously disregarded

that risk. Farmer, 511 U.S. at 837. Instead, Plaintiff alleges facts suggesting only that they were

negligent in opening Cargle’s cell door. Because negligence is insufficient to state an Eighth

Amendment claim, the Court will dismiss Plaintiff’s complaint against Defendant Unknown

Parties ##3, 4, and 6 for failure to state a claim.



                                                      11
Case 1:21-cv-00221-HYJ-PJG ECF No. 4, PageID.36 Filed 08/04/21 Page 12 of 16




        C.      Defendant Tenhov

                Plaintiff inconsistently alleges that Defendant Tenhov either intentionally delayed

intervening in the assault or negligently allowed the assault to occur due to Tenhov’s inattention.

The Court takes as true for purposes of this decision that Defendant Tenhov intentionally delayed

intervening in the attack. Plaintiff also alleges that Defendant Tenhov used excessive force against

him, by deploying his taser after Plaintiff and Cargle had already been separated.

                Plaintiff’s first claim against Defendant Tenhov, Tenhov’s intentional failure to

intervene to stop Cargle from attacking Plaintiff, is sufficient to state a claim. As discussed, prison

staff are obliged “to take reasonable measures to guarantee the safety of the inmates” in their care.

Hudson, 468 U.S. at 526–27. To establish a violation of this right, Plaintiff must show that

Defendant was deliberately indifferent to the Plaintiff’s risk of injury. Walker v. Norris, 917 F.2d

1449, 1453 (6th Cir. 1990); McGhee v. Foltz, 852 F.2d 876, 880–81 (6th Cir. 1988). Taking as

true Plaintiff’s allegations that Defendant Tenhov intentionally delayed intervening in Cargle’s

assault of Plaintiff, Plaintiff’s allegations are sufficient to state an Eighth Amendment claim

against Defendant Tenhov.

                Punishment may not be “barbarous” nor may it contravene society’s “evolving

standards of decency.” See Rhodes, 452 U.S. at 345–46 (1981); see also Trop v. Dulles, 356 U.S.

86, 101 (1958). The Eighth Amendment also prohibits conditions of confinement which, although

not physically barbarous, “involve the unnecessary and wanton infliction of pain.” Rhodes, 452

U.S. at 346. Among unnecessary and wanton infliction of pain are those that are “totally without

penological justification.” Id.

                With respect to Plaintiff’s claim that Defendant Tenhov used excessive force by

tasing Plaintiff after the fight had broken up, Plaintiff’s allegations, taken as true, are sufficient to

state a claim. The Supreme Court has held that “whenever guards use force to keep order,” the
                                                   12
Case 1:21-cv-00221-HYJ-PJG ECF No. 4, PageID.37 Filed 08/04/21 Page 13 of 16




standards enunciated in Whitley v. Albers, 475 U.S. 312 (1986), should be applied. Hudson, 503

U.S. at 7; see also Wilkins v. Gaddy, 559 U.S. 34, 37–39 (2010). Under Whitley, the core judicial

inquiry is “whether force was applied in a good-faith effort to maintain or restore discipline, or

maliciously and sadistically to cause harm.” Hudson, 503 U.S. at 6–7; Wilkins, 559 U.S. at 37. In

determining whether the use of force is wanton and unnecessary, the court should evaluate the

need for application of force, the relationship between that need and the amount of force used, the

threat “reasonably perceived by the responsible officials,” and any efforts made to temper the

severity of the forceful response. Hudson, 503 U.S. at 7 (citing Whitley, 475 U.S. at 321); accord

Griffin v. Hardrick, 604 F.3d 949, 953–54 (6th Cir. 2010); McHenry v. Chadwick, 896 F.2d 184

(6th Cir. 1990).

               Plaintiff alleges that Defendant Tenhov fired a taser at Plaintiff’s shoulder after he

and Cargle had been separated. The facts, taken in the light most favorable to Plaintiff, are

sufficient to state an excessive-force claim against Defendant Tenhov.

       D.      Defendants Correctional Officers Leonard & Unknown Party #5 and
               Unknown Nurses (Unknown Parties ##7 & 8)

               Plaintiff alleges that Defendant Sergeant Leonard refused to call health care to

obtain medical treatment for Plaintiff, despite Plaintiff’s complaint about the concussion

symptoms he was experiencing. Defendant Leonard also removed the taser prongs without

medical assistance, in violation of the rules. Sometime later, Defendant Nurse Unknown Party #7

refused to provide medical treatment for the hole in Plaintiff’s lip, his swollen eye, and the lump

on his head, despite Plaintiff’s description of his concussion symptoms and of having his head

slammed to the ground. Still later that evening, Plaintiff complained to Defendant Correctional

Officer (Unknown Party #5) that he kept throwing up, was very dizzy, and had ringing ears; but

Unknown Party #5 refused to call health care and told Plaintiff to lie down and quit trying to stand.


                                                 13
Case 1:21-cv-00221-HYJ-PJG ECF No. 4, PageID.38 Filed 08/04/21 Page 14 of 16




Finally, at the next medication time, Plaintiff complained about his injuries and symptoms to

Defendant Nurse Unknown Party #8, who gave him a bag of ice but refused to see him in health

care.

               A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer, 511 U.S. at 834 (1994). To satisfy the objective component, the

plaintiff must allege that the medical need at issue is sufficiently serious. Id. In other words, the

inmate must show that he is incarcerated under conditions posing a substantial risk of serious harm.

Id. The objective component of the adequate medical care test is satisfied “[w]here the seriousness

of a prisoner’s need[] for medical care is obvious even to a lay person.” Blackmore v. Kalamazoo

Cnty., 390 F.3d 890, 899 (6th Cir. 2004); see also Phillips v. Roane Cnty., 534 F.3d 531, 539–40

(6th Cir. 2008). Obviousness, however, is not strictly limited to what is detectable to the eye.

Even if the layman cannot see the medical need, a condition may be obviously medically serious

where a layman, if informed of the true medical situation, would deem the need for medical

attention clear. See, e.g., Rouster v. Saginaw Cnty., 749 F.3d 437, 446–51 (6th Cir. 2014) (holding

that a prisoner who died from a perforated duodenum exhibited an “objectively serious need for

medical treatment,” even though his symptoms appeared to the medical staff at the time to be

consistent with alcohol withdrawal); Johnson v. Karnes, 398 F.3d 868, 874 (6th Cir. 2005)

(holding that prisoner’s severed tendon was a “quite obvious” medical need, since “any lay person

would realize to be serious,” even though the condition was not visually obvious). If the plaintiff’s

claim, however, is based on “the prison’s failure to treat a condition adequately, or where the

prisoner’s affliction is seemingly minor or non-obvious,” Blackmore, 390 F.3d at 898, the plaintiff

must “place verifying medical evidence in the record to establish the detrimental effect of the delay




                                                 14
Case 1:21-cv-00221-HYJ-PJG ECF No. 4, PageID.39 Filed 08/04/21 Page 15 of 16




in medical treatment,” Napier v. Madison Cnty., 238 F.3d 739, 742 (6th Cir. 2001) (internal

quotation marks omitted).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind” in denying medical care. Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000). Deliberate indifference “entails something more than mere negligence,” but

can be “satisfied by something less than acts or omissions for the very purpose of causing harm or

with knowledge that harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837. To prove a defendant’s subjective

knowledge, “[a] plaintiff may rely on circumstantial evidence . . . : A jury is entitled to ‘conclude

that a prison official knew of a substantial risk from the very fact that the risk was obvious.’”

Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir. 2018) (quoting Farmer, 511 U.S. at 842)).

               On initial review, the Court concludes that Plaintiff has alleged sufficient facts to

state an Eighth Amendment claim for denial of health care against Defendants Leonard and

Unknown Parties ##5, 7, and 8.




                                                 15
Case 1:21-cv-00221-HYJ-PJG ECF No. 4, PageID.40 Filed 08/04/21 Page 16 of 16




                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Miller, Sipka, & Unknown Parties ##1–4 and 6 will be dismissed

for failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

The Court will also dismiss, for failure to state a claim, Plaintiff’s due process claims against the

remaining Defendants.      Plaintiff’s Eighth Amendment claims against Defendants Tenhov,

Leonard, and Unknown Parties ##5, 7, and 8 remain in the case.

               An order consistent with this opinion will be entered.




Dated:    August 4, 2021                               /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE




                                                 16
